Dismissed and Memorandum Opinion filed August 8, 2013.




                                     In The

                      Fourteenth Court of Appeals

                              NO. 14-13-00465-CV

                      NORMAN CRITTENDEN, Appellant
                                        V.
          JOSEPH FLORES AND MARGARET FLORES, Appellee

                 On Appeal from the Co Civil Ct at Law No 3
                           Harris County, Texas
                      Trial Court Cause No. 1020693

                 MEMORANDUM                     OPINION


      This is an attempted appeal from a judgment signed February 6, 2013. A
motion for new trial was filed March 4, 2013. Appellant’s notice of appeal was
filed May 28, 2013.

      When appellant has filed a timely motion for new trial, the notice of appeal
must be filed within ninety days after the date the judgment is signed. See Tex. R.
App. P. 26.1(a). Appellant’s notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good faith,
files a notice of appeal beyond the time allowed by Rule 26.1, but within the
fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of
time. See Verburgt v. Dorner, 959 S.W.2d 615, 617-18 (1997) (construing the
predecessor to Rule 26). Appellant’s notice of appeal was not filed within the
fifteen-day period provided by Rule 26.3

      On July 9, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P.
42.3(a). Appellant’s response fails to demonstrate that this Court has jurisdiction
to entertain the appeal. Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM



Panel consists of Justices Brown, Christopher, and McCally.




                                           2